--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of May 2, 2014
(the “Effective Date”), between VERTEX REFINING LA, LLC, a Louisiana limited
liability company (the “Company”), and James P. Gregory (“Employee”) (each of
the Company and Employee is referred to herein as a “Party,” and collectively
referred to herein as the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, the Company has agreed to purchase substantially all of the assets of
Bango Refining NV, LLC, a Delaware limited liability company, and Omega
Refining, LLC, a Delaware limited liability company (collectively, "Sellers"),
used in connection with the operation of their business of (1) operating oil
re-refineries and, in connection therewith, purchasing used lubricating oils and
re-refining such oils into processed oils and other products for the
distribution, supply and sale to end-customers and (2) the provision of related
products and support services (the “Business”), pursuant to the terms and
conditions of an Asset Purchase Agreement made and entered into as of March 17,
2014 by and among Vertex Energy, Inc., a Nevada corporation (the “Parent
Corporation”), the Company, Sellers and certain other parties named therein (the
“Purchase Agreement”).


WHEREAS, Employee is currently employed by Sellers and has been since May 1,
2008, and is accepting employment by Employer as a continuation of his existing
employment relationship with substantially the same duties and responsibilities
as those the Employee is currently performing;
 
WHEREAS, the execution and delivery of this Agreement by the Company and
Employee are conditions to the consummation of the transactions contemplated by
the Purchase Agreement.
 
WHEREAS, the Company desires to obtain the services of Employee, and Employee
desires to be employed by the Company upon the terms and conditions hereinafter
set forth.
 
NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:
 
ARTICLE I.
 
EMPLOYMENT; TERM; DUTIES
 
1.1.           Employment. Pursuant to the terms and conditions hereinafter set
forth, the Company hereby employs Employee, and Employee hereby accepts such
employment, as General Counsel of the Company for a period of three (3) years
beginning on the Effective Date (the “Initial Term”); provided that this
Agreement shall automatically extend for additional one (1) year periods (each
renewal date being defined herein as an “Automatic Renewal Date”) after the
Initial Term (each an “Automatic Renewal Term”) in the event that neither party
provides the other written notice of their intent not to automatically extend
such Agreement at least sixty (60) days
 
 
1

--------------------------------------------------------------------------------

 
prior to such Automatic Renewal Date. It is understood by the Company and
Employee that Employee shall perform his duties hereunder from his home or at an
office in 1125 17th Street, Suite 2100, Denver, Colorado  80202 .
 
1.2.           Duties and Responsibilities.  Employee, as General Counsel, shall
perform such administrative, managerial and employment duties for the Company
and its affiliates (i) as are consistent with those currently performed by
Employee and more specifically including, but not limited to, those enumerated
in Exhibit A attached, and (ii) as may be reasonably assigned from time to time
by the President and Chief Executive Officer of the Parent Corporation with the
consent of the Employee, which shall be granted unless any such assignment
constitutes an unreasonable expansion of Employee’s duties and responsibilities
beyond those he is currently performing in his capacity as employee of
Sellers.  Employment shall be part-time meaning that Employee shall not be
obligated to devote all of Employee’s time or efforts to the Company and shall
be permitted to work for other companies, subject to the restrictions set forth
in Section 1.3 below; provided, however, Employee shall on average during the
Initial Term work a minimum of twenty (20) hours per week in performing his
employment duties for the benefit of the Company and its affiliates hereunder.
 
1.3.           Non-Competition.  Employee agrees to devote such time, energy and
efforts to the business of the Company and its affiliates as is reasonably
required to fulfill the duties and responsibilities described herein, and will
use Employee’s best efforts and abilities faithfully and diligently to promote
the business interests of the Company and its affiliates.  For so long as
Employee is employed hereunder, and for a period of two (2) years following the
last payment received by Employee from the Company thereafter (the “Non-Compete
Period”), Employee shall not, directly or indirectly, either as an employee,
employer, consultant, agent, investor, principal, partner, stockholder (except
as the holder of less than 5% of the issued and outstanding equity interests in
any public or private company provided that Employee does not actively
participate in the business, management or affairs of such company), corporate
officer or director, or in any other individual or representative capacity,
engage or participate in any business that is in competition in any manner
whatsoever with the Business, as such business is now conducted.  The Employee
confirms and acknowledges that the Non-Compete Period and the terms and
conditions set forth herein are fair and reasonable.  The Company further
confirms that it would not have agreed to the terms and conditions of this
Agreement if not for the Employee specifically agreeing to the terms and
conditions of this Section 1.3.
 
1.4.           Covenants of Employee.
 
1.4.1           Best Efforts.  Employee shall devote his best efforts to the
business and affairs of the Company and its affiliates.  Employee shall perform
his duties, responsibilities and functions to the Company and its affiliates
hereunder to the best of his abilities in a diligent, trustworthy, professional
and efficient manner and shall comply, in all material respects, with all rules
and regulations of the Company (and special instructions of the Parent
Corporation Board of Directors (the “Board”), if any) and all other rules,
regulations, guides, handbooks, procedures and policies applicable to the
Company and the Parent Corporation and their business in connection with his
duties hereunder.
 
 
2

--------------------------------------------------------------------------------

 
1.4.2           Records.  Employee shall use his best efforts and skills to
truthfully, accurately and promptly prepare, maintain, and preserve all records
and reports that the Company may, from time to time, request or require, fully
account for all money, records, equipment, materials, or other property
belonging to the Company or its affiliates of which he may have custody, and
promptly pay and deliver the same whenever he may be directed to do so by the
Board or the Chief Executive Officer.
 
ARTICLE II.
 
COMPENSATION AND OTHER BENEFITS
 
2.1.           Base Salary.  So long as this Agreement remains in effect, for
all services rendered by Employee hereunder and all covenants and conditions
undertaken by the Parties pursuant to this Agreement, the Company shall pay, and
Employee shall accept, as compensation, an annual base salary (“Base Salary”) of
$100,000.  The Base Salary shall be payable in regular installments in
accordance with the normal payroll practices of the Company, in effect from time
to time, but in any event no less frequently than on a monthly basis.  For so
long as Employee is employed hereunder, beginning on the first anniversary of
the Effective Date, and on each anniversary thereafter, the Base Salary may be
increased as determined by the Board, in its sole and absolute
discretion. During the term of employment, the Company shall not reduce
Employee's Base Salary.
 
2.2.           Business Expenses.  So long as this Agreement is in effect, the
Company shall reimburse Employee for all reasonable, out-of-pocket business
expenses incurred in the performance of his duties hereunder consistent with the
Company’s and its affiliates’ policies and procedures, in effect from time to
time, with respect to travel, entertainment, communications,
technology/equipment and other business expenses customarily reimbursed to
senior employees of the Parent Corporation in connection with the performance of
their duties on behalf of the Company and its affiliates.
 
2.3.           Other Benefits.  Employee shall be entitled to participate in the
Company’s and its affiliates’ life, health, accident, disability insurance
plans, pension plans and retirement plans, in effect from time to time
(including, without limitation, any incentive program or discretionary bonus
program of the Parent Corporation which may be implemented in the future by the
Board), to the extent and on such terms and conditions as the Parent Corporation
customarily makes such plans available to its similarly situated employees.
 
2.4.           Withholding.  The Company may deduct from any compensation
payable to Employee (including payments made pursuant to this Section 2 or in
connection with the termination of employment pursuant to Article III of this
Agreement) amounts sufficient to cover Employee’s share of applicable federal,
state and/or local income tax withholding, social security payments, state
disability and other insurance premiums and payments.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE III.
 
TERMINATION OF EMPLOYMENT
 
3.1.           Termination of Employment.  Employee’s employment pursuant to
this Agreement shall terminate on the earliest to occur of the following:
 
3.1.1           upon the death of Employee;
 
3.1.2           upon the delivery to Employee of written notice of termination
by the Company if Employee shall suffer a physical or mental disability which
renders Employee, in the reasonable judgment of the Board, unable to perform his
duties and obligations under this Agreement for either 90 consecutive days or
180 days in any 12-month period;
 
3.1.3           upon the expiration of the Initial Term, unless a notice of
termination pursuant to Section 1.1 is not given by either Party, in which case
upon the expiration of the first Automatic Renewal Term that such a notice of
termination is given with respect to either Party (if any);
 
3.1.4           upon delivery to the Company of written notice of termination by
Employee for any reason other than for Good Reason;
 
3.1.5           upon delivery to Employee of written notice of termination by
the Company for Cause;
 
3.1.6           upon delivery of written notice of termination from Employee to
the Company for Good Reason, provided, however, prior to any such termination by
Employee pursuant to this Section 3.1.6, Employee shall have advised the Company
in writing within fifteen (15) days of the occurrence of any circumstances that
would constitute Good Reason, and the Company has not cured such circumstances
within 15 days following receipt of Employee’s written notice, with the
exception of only 10 days written notice in the event the Company reduces
Employee’s salary without Employee’s consent, or fails to pay Employee any
compensation due him; or
 
3.1.7           upon delivery to Employee of written notice of termination by
the Company without Cause; provided, however, in no event shall the Company
terminate Employee’s employment without Cause during the twelve month period
immediately following the Effective Date.
 
3.2.           Certain Definitions. For purposes of this Agreement, the
following terms shall have the following meanings:
 
3.2.1           “Cause” shall mean, in the context of a basis for termination by
the Company of Employee’s employment with the Company, that:
 
(i)           Employee materially breaches any obligation, duty, covenant or
agreement under this Agreement, which breach is not cured or corrected within
thirty (30) days of written
 
 
4

--------------------------------------------------------------------------------

 
notice thereof from the Company (except for breaches of Article IV of this
Agreement, which cannot be cured and for which the Company need not give any
opportunity to cure); or
 
(ii)           Employee commits any material act of misappropriation of funds or
embezzlement; or
 
(iii)           Employee commits any material act of fraud; or
 
(iv)           Employee is convicted of, or pleads guilty or nolo contendere
with respect to, theft, fraud, a crime involving moral turpitude, or a felony
under federal or applicable state law.
 
3.2.2            “Good Reason” shall mean, in the context of a basis for
termination by Employee of his employment with the Company (a) without
Employee’s consent, his position or duties are modified by the Company to such
an extent that his duties are no longer consistent with the terms and provisions
hereof, (b) there has been a material breach by the Company of a material term
of this Agreement or Employee reasonably believes that the Company is violating
any law which would have a material adverse effect on the Company’s operations
and such violation continues uncured following thirty (30) days after written
notice of such violation or breach by the Company, (c) Employee’s compensation
as set forth hereunder is reduced without Employee’s consent,  (d) Employee is
forced by the Company to permanently move more than thirty (30) miles from his
current location, or (e) the Company fails to pay to Employee any compensation
due to him hereunder upon ten (10) days written notice from Employee informing
the Company of such failure.
 
3.3.           “Termination Date” shall mean the date on which Employee’s
employment with the Company hereunder is terminated.
 
3.4.           Effect of Termination.  In the event that Employee’s employment
hereunder is terminated in accordance with the provisions of this Agreement,
Employee shall be entitled to the following:
 
3.4.1           If Employee’s employment is terminated pursuant to Sections
3.1.1 (death), 3.1.2 (disability), 3.1.3 (three-year anniversary or any
subsequent anniversary of an Automatic Renewal Term, with notice from either
party as provided above), 3.1.4 (without Good Reason by the Employee), or 3.1.5
(by the Company for Cause), Employee shall be entitled to salary accrued through
the Termination Date,  and no other benefits other than as required under the
terms of employee benefit plans in which Employee was participating as of the
Termination Date.
 
3.4.2           If Employee’s employment is terminated pursuant to Section 3.1.7
(without Cause by the Company) or by Employee pursuant to Section 3.1.6 (Good
Reason), Employee shall be entitled to salary accrued through the Termination
Date and to continue to receive salary at the rate in effect upon the
Termination Date of employment for one year following the Termination Date;
payable in accordance with the Company’s normal payroll practices and policies,
as if Employee’s employment had not terminated.  Employee shall be entitled to
no other post-employment benefits except for benefits payable under applicable
 
 
5

--------------------------------------------------------------------------------

 
benefit plans in which Employee is entitled to participate pursuant to Section
2.4 hereof through the Termination Date, subject to and in accordance with the
terms of such plans.
 
3.4.3           As a condition to Employee’s right to receive any benefits
pursuant to Section 3.4.2 of this Agreement, (i) Employee must execute and
deliver to the Company a written release in customary form and substance
reasonably satisfactory to the Company, of any and all claims against the
Company or its affiliates and all directors and officers of the Company or its
affiliates with respect to all matters arising out of Employee’s employment
hereunder, or the termination thereof (other than claims for entitlements under
the terms of this Agreement or plans or programs of the Company and its
affiliates in which Employee has accrued a benefit); and (ii) Employee must not
breach any of his covenants and agreements under Section 1.3 and Article IV of
this Agreement, which continue following the Termination Date.
 
3.4.4           Upon termination of Employee’s employment hereunder, or on
demand by the Company during the term of this Agreement, Employee will promptly
deliver to the Company, and will not keep in his possession, recreate or deliver
to anyone else, any and all Company (or its affiliate’s) property, as well as
all devices and equipment belonging to the Company or its affiliates (including
computers, handheld electronic devices, telephone equipment, and other
electronic devices), company credit cards, records, data, notes, notebooks,
reports, files, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, photographs, charts, all documents and
property, and reproductions of any of the aforementioned items that were
developed by Employee pursuant to his employment with the Company, obtained by
Employee in connection with his employment with the Company, or otherwise
belonging to the Company, its affiliates or their successors or assigns,
including, without limitation, those records maintained pursuant to this
Agreement.
 
3.4.5           Employee also agrees to keep the Company advised of his home and
business address for a period of twelve (12) months after termination of
Employee’s employment hereunder, so that the Company can contact Employee
regarding his continuing obligations provided by this Agreement.  In the event
that Employee’s employment hereunder is terminated, Employee agrees to grant
consent to notification by the Company to Employee’s new employer about his
obligations under this Agreement.
 
3.5.           Consulting.  During the period that Employee is receiving
payments pursuant to subsection 3.4.2 above, Employee shall be available,
subject to his other reasonable commitments or obligations made or incurred in
mitigation of the termination of his employment, by telephone, email or fax, as
a consultant to the Company and its affiliates, without further compensation, to
consult with their officers and directors regarding projects and/or tasks as
defined by the Board up to five hours per week.
 
ARTICLE IV.
 
INVENTIONS; CONFIDENTIAL/TRADE SECRET INFORMATION AND RESTRICTIVE COVENANTS
 
4.1.           Inventions.
 
 
6

--------------------------------------------------------------------------------

 
4.1.1           Future Inventions.  All processes, technologies and inventions
relating to the Business, the Company or its affiliates (collectively,
“Inventions”), including new contributions, improvements, ideas, discoveries,
trademarks and trade names, conceived, developed, invented, made or found by
Employee, alone or with others, during his employment by the Company or its
affiliates, whether or not patentable and whether or not conceived, developed,
invented, made or found on the Company’s time or with the use of the Company’s
or its affiliate’s facilities or materials, shall be the property of the Company
or its affiliates and shall be promptly and fully disclosed by Employee to the
Company.  Employee shall perform all necessary acts (including, without
limitation, executing and delivering any confirmatory assignments, documents or
instruments requested by the Company) to assign or otherwise to vest title to
any such Inventions in the Company or its affiliates and to enable the Company
and its affiliates, at their sole expense, to secure and maintain domestic
and/or foreign patents or any other rights for such Inventions.  Employee
further acknowledges that all original works of authorship which are made by
Employee, alone or with others, during his employment by the Company or its
affiliates and that relate to Employee’s employment with the Company or its
predecessors (including Sellers), and which are protectible by copyright are
“works made for hire,” as that term is defined in the United States Copyright
Act.  Employee understands that this means that the Company will have the right
to undertake any of the actions set forth in section 106 of the United States
Copyright Act (17 U.S.C. § 106) with respect to such copyrightable works
prepared by Employee within the scope of Employee’s employment.  Employee
understands that this includes, without limitation, the right to sell, license,
use, reproduce and have reproduced, create derivative works of, distribute,
display, transmit and otherwise commercially exploit such copyrightable works by
all means without further compensating the Employee.  Employee understands and
agrees that the decision whether or not to commercialize or market any Invention
developed by Employee, alone or with others, is within the Company’s sole
discretion and for the Company’s sole benefit and that no royalty will be due to
Employee as a result of the Company’s efforts to commercialize or market any
such Invention.
 
4.1.2           Prior Inventions.  Attached hereto as Exhibit B is a list
describing all Inventions which were made by Employee prior to his employment
with the Company (collectively, the “Prior Inventions”), which belong to
Employee, which relate to the Business, products or research and development of
the Company and its affiliates and which are not assigned to the Company
hereunder.  If no such list is attached, Employee represents that there are no
such Prior Inventions.  If, in the course of Employee’s employment with the
Company and its affiliates, any Prior Invention is incorporated into a Company
(or one of its affiliate’s) product, process or service, Employee hereby grants
to the Company a nonexclusive, royalty-free, fully paid-up, irrevocable,
perpetual, worldwide license to make, have made, modify, use and sell such Prior
Invention as part of or in connection with such product, process or service, and
to practice any method related thereto.
 
4.1.3           Assignment of Other Rights.  In addition to the foregoing
assignment of Inventions to the Company, Employee hereby irrevocably transfers
and assigns to the Company: (i) all worldwide patents, patent applications,
copyrights, mask works, trade secrets and other intellectual property rights in
any Inventions; and (ii) any and all “Moral Rights” (as defined below) that
Employee may have in or with respect to any Inventions.  Employee also hereby
forever waives and agrees never to assert any and all Moral Rights Employee may
have in or with respect to any Inventions, even after termination of Employee’s
work on behalf of the
 
 
7

--------------------------------------------------------------------------------

 
Company.  “Moral Rights” means any rights to claim authorship of any Inventions,
to object to or prevent the modification of any Inventions, or to withdraw from
circulation or control the publication or distribution of any Inventions, and
any similar right, existing under judicial or statutory law of any country in
the world, or under any treaty, regardless of whether or not such right is
denominated or generally referred to as a “moral right.”
 
4.2.           Confidential/Trade Secret Information/Non-Disclosure.
 
4.2.1           Confidential/Trade Secret Information Defined.  During the
course of Employee’s employment, Employee will have access to various
Confidential/Trade Secret Information of the Company and its affiliates and
information developed for the Company and its affiliates.  For purposes of this
Agreement, the term “Confidential/Trade Secret Information” is information that
is not generally known to the public and, as a result, is of economic benefit to
the Company and its affiliates in the conduct of the Business, and the business
of the Company’s affiliates.  Employee and the Company agree that the term
“Confidential/Trade Secret Information” includes but is not limited to all
information developed or obtained by the Company, including its affiliates and
predecessors, and comprising the following items, whether or not such items have
been reduced to tangible form (e.g., physical writing, computer hard drive,
e-mail, disk, tape, etc.): all methods, techniques, processes, ideas, research
and development, product designs, engineering designs, plans, models, production
plans, business plans, add-on features, trade names, service marks, slogans,
forms, pricing structures, menus, business forms, marketing programs and plans,
layouts and designs, financial structures, operational methods and tactics, cost
information, the identity of and/or contractual arrangements with suppliers
and/or vendors, accounting procedures, and any document, record or other
information of the Company or its affiliates relating to the
above.  Confidential/Trade Secret Information includes not only information
directly belonging to the Company or its affiliates which existed before the
date of this Agreement, but also (a) information developed by Employee for the
Company, including its subsidiaries, affiliates and predecessors, during the
term of Employee’s employment with the Company, exclusive of, but subject to
Section 1.3, any business opportunity presented to the Company by Employee but
rejected by the Company, and (b) confidential or proprietary information of
third parties received by the Company or its affiliates subject to a duty on the
Company’s (or its affiliate’s) part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  Confidential/Trade
Secret Information does not include any information which (x) was in the lawful
and unrestricted possession of Employee prior to its disclosure to Employee by
the Company, its subsidiaries, affiliates or predecessors, (y) is or becomes
generally available to the public by lawful acts other than those of Employee
after receiving it, or (z) has been received lawfully and in good faith by
Employee from a third party who is not and has never been an Employee of the
Company, its subsidiaries, affiliates or predecessors, and who did not derive it
from the Company, its subsidiaries, affiliates or predecessors.
 
4.2.2           Restriction on Use of Confidential/Trade Secret
Information.  Exclusive of, but subject to Section 1.3, any business opportunity
presented to the Company by Employee but rejected by the Company, Employee
agrees that his use of Confidential/Trade Secret Information is subject to the
following restrictions for an indefinite period of time so long as the
Confidential/Trade Secret Information has not become generally known to the
public:
 
 
8

--------------------------------------------------------------------------------

 
(i)           Non-Disclosure.  Employee agrees that he will not publish or
disclose Confidential/Trade Secret Information to any person without the prior
written authorization of the Company unless pursuant to or in connection with
Employee’s job duties to the Company and its affiliates under this Agreement;
and
 
(ii)           Non-Removal/Surrender.  Employee agrees that he will not remove
any Confidential/Trade Secret Information from the offices of the Company or its
affiliates or the premises of any facility in which the Company or any of its
affiliates is performing services, except pursuant to his duties under this
Agreement.  Employee further agrees that he shall surrender to the Company all
documents and materials in his possession or control which contain
Confidential/Trade Secret Information and which are the property of the Company
and its affiliates upon the termination of his employment with the Company, and
that he shall not thereafter retain any copies of any such materials.
 
4.2.3           Former Employer Information.  Employee agrees that he will not,
during the term of his employment with the Company, improperly use or disclose
any proprietary information or trade secrets of any former or concurrent
employer or other person or entity and that he will not bring onto the premises
of the Company or its affiliates any unpublished document or proprietary
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person or entity.
 
4.2.4           Prohibition Against Unfair Competition/ Non-Solicitation of
Customers.  Exclusive of, but subject to Section 1.3, any business opportunity
presented to the Company by Employee but rejected by the Company, Employee
agrees that at no time after his employment with the Company and its affiliates
will he engage in competition with the Company or its affiliates while making
any use of the Confidential/Trade Secret Information, or otherwise exploit or
make use of the Confidential/Trade Secret Information. Employee agrees that
during the twelve-month period following the Termination Date, he will not
directly or indirectly accept or solicit, in any capacity, the business of any
customer of the Company or its affiliates, with respect to the business
conducted by such customer with the Company, with whom Employee worked or
otherwise had access to the Confidential/Trade Secret Information pertaining to
the Company’s or its affiliate’s business with such customer during the last
year of Employee’s employment with the Company, or solicit, directly or
indirectly, or encourage any of the Company’s or its affiliate’s customers or
suppliers to terminate their business relationship with the Company or its
affiliate, or otherwise interfere with such business relationships.
 
4.3.           Non-Solicitation of Employees.  Employee agrees that during the
twelve-month period following the Termination Date, he shall not, directly or
indirectly, solicit or otherwise encourage any employees of the Company or its
affiliates to leave the employ of the Company or such affiliate, or solicit,
directly or indirectly, any of the Company’s or any of its affiliate’s employees
for employment.
 
4.4.           Non-Solicitation During Employment.  During his employment with
the Company, Employee shall not: (a) interfere with the Company’s and any of its
affiliate’s business relationships with their customers or suppliers, (b)
solicit, directly or indirectly, or otherwise encourage any of the Company’s or
any of its affiliate’s customers or suppliers to terminate their business
relationship with the Company or such affiliate, or (c) solicit, directly or
 
 
9

--------------------------------------------------------------------------------

 
indirectly, or otherwise encourage any employees of the Company or any of its
affiliates to leave the employ of the Company or such affiliate, or solicit any
of the Company’s or any of its affiliate’s employees for employment.
 
4.5.           Conflict of Interest.  During Employee’s employment with the
Company, Employee must not knowingly engage in any work, paid or unpaid, that
creates an actual conflict of interest with the Company or its affiliates with
the exception of Employee’s employment and/or engagement by Sellers following
closing for the purpose of overseeing and protecting Sellers’ interests under
the Purchase Agreement and the Ancillary Agreements (as defined therein).  If
the Company or the Employee have any question as to the actual or apparent
potential for a conflict of interest, either shall raise the issue formally to
the other, and if appropriate and necessary the issue shall be put to the Board
for consideration and approval or non-approval, which approval or non-approval
the Employee agrees shall be binding on the Employee.
 
4.6.           Breach of Provisions.  If Employee materially breaches any of the
provisions of this Article IV, or in the event that any such breach is
threatened by Employee, in addition to and without limiting or waiving any other
remedies available to the Company at law or in equity, the Company and its
affiliates shall be entitled to immediate injunctive relief in any court,
domestic or foreign, having the capacity to grant such relief, to restrain any
such breach or threatened breach and to enforce the provisions of this Article
IV.
 
4.7.           Reasonable Restrictions.  The Parties acknowledge that the
foregoing restrictions, as well as the duration and the territorial scope
thereof as set forth in this Article IV, are under all of the circumstances
reasonable and necessary for the protection of the Business, the Company and its
affiliates.
 
4.8.           Specific Performance.  Employee acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 1.3, 4.2, 4.3 or 4.4 hereof would be inadequate and, in
recognition of this fact, Employee agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.
 
ARTICLE V.

 
ARBITRATION
 
5.1.           Scope.  To the fullest extent permitted by law, Employee and the
Company agree to the binding arbitration of any and all controversies, claims or
disputes between them arising out of or in any way related to this Agreement,
the employment relationship between the Company and Employee and any disputes
upon termination of employment, including but not limited to breach of contract,
tort, discrimination, harassment, wrongful termination, demotion, discipline,
failure to accommodate, family and medical leave, compensation or benefits
claims, constitutional claims; and any claims for violation of any local, state
or federal law, statute, regulation or ordinance or common law.  For the purpose
of this agreement to arbitrate,
 
 
10

--------------------------------------------------------------------------------

 
references to “Company” include all affiliates or related entities and their
respective Employees, supervisors, officers, directors, agents, pension or
benefit plans, pension or benefit plan sponsors, fiduciaries, administrators,
affiliates and all successors and assigns of any of them, and this agreement to
arbitrate shall apply to them to the extent Employee’s claims arise out of or
relate to their actions on behalf of the Company.
 
5.2.           Arbitration Procedure.  To commence any such arbitration
proceeding, the party commencing the arbitration must provide the other party
with written notice of any and all claims forming the basis of such right in
sufficient detail to inform the other party of the substance of such claims.  In
no event shall this notice for arbitration be made after the date when
institution of legal or equitable proceedings based on such claims would be
barred by the applicable statute of limitations.  The arbitration will be
conducted in a neutral location, by a single neutral arbitrator and in
accordance with the then-current rules for resolution of employment disputes of
the American Arbitration Association (“AAA”).  The Arbitrator and location are
to be selected by the mutual agreement of the Parties.  If the Parties cannot
agree, the Superior Court will select the arbitrator.  The parties are entitled
to representation by an attorney or other representative of their choosing.  The
arbitrator shall have the power to enter any award that could be entered by a
judge of the trial court of the presiding State, and only such power, and shall
follow the law.  The award shall be binding and the Parties agree to abide by
and perform any award rendered by the arbitrator.  The arbitrator shall issue
the award in writing and therein state the essential findings and conclusions on
which the award is based.  Judgment on the award may be entered in any court
having jurisdiction thereof.  Each Party in the arbitration hearing shall bear
its own costs of the arbitration filing and hearing fees and the losing Party
shall bear the cost of the arbitrator.
 
ARTICLE VI.

 
MISCELLANEOUS
 
6.1.           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective legal
representatives, heirs, successors and assigns.  Employee may not assign any of
his rights or obligations under this Agreement.  The Company may assign its
rights and obligations under this Agreement to any successor entity with the
written agreement of the Employee, which shall not be unreasonably withheld,
conditioned or delayed.
 
6.2.           Notices.  Any notice provided for herein shall be in writing and
shall be deemed to have been given or made (a) when personally delivered or (b)
when sent by telecopier and confirmed within 48 hours by letter mailed or
delivered to the party to be notified at its or his address set forth herein; or
three (3) days after being sent by registered or certified mail, return receipt
requested (or by equivalent courier with delivery documentation such as FEDEX or
UPS) to the address of the other party set forth or to such other address as may
be specified by notice given in accordance with this section 6.2:
 
 
11

--------------------------------------------------------------------------------

 


If to the Company:
Vertex Refining LA, LLC
c/o Vertex Energy, Inc.
1331 Gemini, Suite 250
Houston, Texas 77058
Telephone:                      866-660-8156
Facsimile:                      281-754-4185
Attention:                      Benjamin P. Cowart



If to the Employee:
James P. Gregory
5471 Wisconsin Ave., Suite 300
Chevy Chase, MD 20815-3546
 
Telephone:                      (202) 285-0976
Facsimile:                      (240) 482 8908
Attention:                      James P. Gregory
 



6.3.           Severability.  If any provision of this Agreement, or portion
thereof, shall be held invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall attach only to such
provision or portion thereof, and shall not in any manner affect or render
invalid or unenforceable any other provision of this Agreement or portion
thereof, and this Agreement shall be carried out as if any such invalid or
unenforceable provision or portion thereof were not contained herein.  In
addition, any such invalid or unenforceable provision or portion thereof shall
be deemed, without further action on the part of the Parties hereto, modified,
amended or limited to the extent necessary to render the same valid and
enforceable.
 
6.4.           Waiver.  No waiver by a Party of a breach or default hereunder by
the other Party shall be considered valid, unless expressed in a writing signed
by such first Party, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or any other nature.
 
6.5.           Entire Agreement.  This Agreement, including the Exhibits hereto,
sets forth the entire agreement between the Parties with respect to the subject
matter hereof, and supersedes any and all prior agreements between the Company
(or its affiliates or predecessors) and Employee, whether written or oral,
relating to any or all matters covered by and contained or otherwise dealt with
in this Agreement.  This Agreement does not constitute a commitment of the
Company with regard to Employee’s employment, express or implied, other than to
the extent expressly provided for herein.
 
6.6.           Amendment.  No modification, change or amendment of this
Agreement or any of its provisions shall be valid, unless in writing signed by
the Parties and approved by the Board.
 
6.7.           Authority.  The Parties each represent and warrant that it/he has
the power, authority and right to enter into this Agreement and to carry out and
perform the terms, covenants and conditions hereof.
 
6.8.           Attorneys’ Fees.  If either Party hereto commences an arbitration
or other action against the other Party to enforce any of the terms hereof or
because of the breach by such other
 
 
12

--------------------------------------------------------------------------------

 
Party of any of the terms hereof, the prevailing party shall be entitled, in
addition to any other relief granted, to all actual out-of-pocket costs and
expenses incurred by such prevailing party in connection with such action,
including, without limitation, all reasonable attorneys’ fees, and a right to
such costs and expenses shall be deemed to have accrued upon the commencement of
such action and shall be enforceable whether or not such action is prosecuted to
judgment.
 
6.9.           Captions.  The captions, headings and titles of the sections of
this Agreement are inserted merely for convenience and ease of reference and
shall not affect or modify the meaning of any of the terms, covenants or
conditions of this Agreement.
 
6.10.           Governing Law.  This Agreement, and all of the rights and
obligations of the Parties in connection with the employment relationship
established hereby, shall be governed by and construed in accordance with the
substantive laws of the State of Texas without giving effect to principles
relating to conflicts of law.
 
6.11.           Survival.  The termination of Employee’s employment with the
Company pursuant to the provisions of this Agreement shall not affect Employee’s
obligations to the Company and its affiliates hereunder which by the nature
thereof are intended to survive any such termination, including, without
limitation, Employee’s obligations under Section 1.3 and Article IV of this
Agreement.
 
 [Signature page follows]
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written to be effective as of the Effective Date.
 


“COMPANY”
VERTEX REFINING LA, LLC,
a Louisiana limited liability company
 
 
By:  /s/ Benjamin P. Cowart
Benjamin P. Cowart, President and Chief
Executive Officer
 
 
 
“EMPLOYEE”
/s/ James P. Gregory
James P. Gregory
 
 
 

 
 
 
 
[Signature page to Employment Agreement]
 
14

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Duties and Responsibilities
 
 
1.
Employee shall report to the President and Chief Executive Officer of Parent
Corporation and work closely with the management team of the Parent Corporation.

 
2.
Employee shall serve as General Counsel.

 
3.
Employee shall generally have the following duties: Provide expert legal advice
and support to senior level management, board members and any employee who acts
on behalf of the Company or the Parent Organization. Responsible for
negotiating, reviewing, summarizing, and/or executing a wide variety of
agreements for the Company and/or the Parent Corporation, including marketing
agreements, license agreements, real estate leases, confidentiality agreements
and other general business contracts.



 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
Prior Inventions
 
None.
 


 
 
 

--------------------------------------------------------------------------------

 